I do not concur in the conclusion that the plaintiff had equal means with the defendant of knowing of the alleged defect which caused his injury. It is alleged that it was the duty of the employees of the defendant to tamp down the slag, that the slag appeared to have been tamped down, and that the plaintiff did not know that this had not been done. The defendant, through its agents whose duty it was to tamp down the slag, had actual knowledge that the slag had not been tamped down and was loose. I am of the opinion that the petition set out a cause of action, and that it was error to sustain the general demurrer. I therefore dissent from the judgment of affirmance.